EXHIBIT 10.1

 

SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of August 16, 2006, is
between Linens Holding Co., a Delaware corporation (the “Company”) and George G.
Golleher, an individual (the “Buyer”).

WHEREAS, the Company desires to sell to Buyer and Buyer desires to purchase from
the Company, 10,000 shares of Common Stock (the “Purchased Shares”), on the
terms and conditions set forth herein; and

NOW, THEREFORE, in consideration of the mutual promises contained herein, Buyer
and the Company hereby agree as follows:


ARTICLE I


DEFINITIONS


1.1           DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS SHALL
HAVE THE MEANINGS INDICATED BELOW:

“Agreement” has the meaning ascribed to it in the introductory paragraph of this
Agreement.

“Buyer” has the meaning ascribed to it in the introductory paragraph of this
Agreement.

“Closing” has the meaning ascribed to it in Section 3.1.

“Closing Date” has the meaning ascribed to it in Section 3.1.

“Common Stock” means the Common Stock, $0.01 par value per share, of the
Company.

“Company” has the meaning ascribed to it in the introductory paragraph of this
Agreement.

“Contract” means any note, bond, mortgage, indenture, lease, license, franchise,
contract, real property lease, agreement, instrument, obligation, understanding,
arrangement or commitment, whether written or oral and whether express or
implied.

“Governmental Authority” means any court, tribunal, arbitrator, authority,
agency, commission, official or other instrumentality of the United States, any
foreign country or any domestic or foreign state, county, city or other
political subdivision.

“Law” means law, statute, ordinance, decree, requirement, directive, order,
judgment, rule, regulation or code of any Governmental Authority.


--------------------------------------------------------------------------------




 

“Person” means any natural person or any corporation, general partnership,
limited partnership, joint venture, association, firm, joint stock company,
trust, business trust, unincorporated association, limited liability company,
Governmental Authority or other entity.

“Purchased Shares” has the meaning ascribed to it in the recitals.

“Purchase Price” has the meaning ascribed to it in Section 2.2.

“Securities Act” means the Securities Act of 1933.

“Stockholders’ Agreement” means the Stockholders’ Agreement, dated as of
February 14, 2006, by and among, the Company and the stockholders of the Company
party thereto.


1.2           INTERPRETATION.  IN THIS AGREEMENT, UNLESS THE CONTEXT OTHERWISE
REQUIRES, THE SINGULAR SHALL INCLUDE THE PLURAL, THE MASCULINE SHALL INCLUDE THE
FEMININE, AND VICE VERSA.  THE TERM “INCLUDES” OR “INCLUDING” SHALL MEAN
“INCLUDING WITHOUT LIMITATION.”  REFERENCES TO A SECTION, ARTICLE OR SCHEDULE
SHALL MEAN A SECTION, ARTICLE OR SCHEDULE OF THIS AGREEMENT.  ANY REFERENCE TO A
“PARTY” OR “PARTIES” SHALL MEAN A PARTY OR THE PARTIES, RESPECTIVELY, TO THIS
AGREEMENT.


ARTICLE II


PURCHASE AND SALE OF PURCHASED SHARES


2.1           PURCHASE AND SALE OF PURCHASED SHARES.  UPON THE TERMS AND SUBJECT
TO THE CONDITIONS SET FORTH IN THIS AGREEMENT, AT THE CLOSING, THE COMPANY SHALL
SELL AND ISSUE TO BUYER, AND BUYER SHALL PURCHASE, ACQUIRE AND ACCEPT FROM THE
COMPANY THE PURCHASED SHARES.


2.2           CONSIDERATION FOR THE PURCHASED SHARES.  UPON THE TERMS AND
SUBJECT TO THE CONDITIONS SET FORTH IN THIS AGREEMENT, IN CONSIDERATION OF THE
SALE AND ISSUANCE TO BUYER OF THE PURCHASED SHARES AT THE CLOSING, BUYER SHALL
PAY TO THE COMPANY, AT THE CLOSING, $50.00 FOR EACH SHARE OF COMMON STOCK, OR IN
THE AGGREGATE, FIVE HUNDRED THOUSAND DOLLARS ($500,000.00) (THE “PURCHASE
PRICE”).


ARTICLE III


THE CLOSING


3.1           CLOSING.


(A)           THE CLOSING OF THE PURCHASE AND SALE OF THE PURCHASED SHARES
HEREUNDER (THE “CLOSING”) SHALL TAKE PLACE SIMULTANEOUSLY WITH THE EXECUTION AND
DELIVERY OF THIS AGREEMENT (THE DATE ON WHICH THE CLOSING OCCURS IS REFERRED TO
HEREIN AS THE “CLOSING DATE”).  THE CLOSING SHALL TAKE PLACE AT THE COMPANY’S
HEADQUARTERS IN CLIFTON, NEW JERSEY.  THE CLOSING SHALL BE EFFECTIVE AS OF THE
CLOSE OF BUSINESS ON THE CLOSING DATE.

2


--------------------------------------------------------------------------------





 


(B)           AT THE CLOSING, (I) BUYER SHALL DELIVER TO THE COMPANY THE
PURCHASE PRICE BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE ACCOUNT
SET FORTH ON SCHEDULE 3.1(B); (II) BUYER SHALL DELIVER TO THE COMPANY A JOINDER
AGREEMENT WITH RESPECT TO THE STOCKHOLDERS’ AGREEMENT DULY EXECUTED BY BUYER;
AND (III) THE COMPANY SHALL DELIVER TO BUYER ONE OR MORE CERTIFICATES
REPRESENTING THE PURCHASED SHARES.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF SELLER

The Company hereby makes the following representations and warranties to Buyer:


4.1           ORGANIZATION AND GOOD STANDING.  THE COMPANY IS A CORPORATION,
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF DELAWARE.


4.2           AUTHORIZATION.  THE COMPANY HAS ALL REQUISITE CORPORATE POWER AND
AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT, TO PERFORM ITS OBLIGATIONS
HEREUNDER AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY THE COMPANY AND THE
CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN
DULY AND VALIDLY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION AND NO OTHER
CORPORATE PROCEEDINGS ON THE PART OF THE COMPANY ARE NECESSARY TO AUTHORIZE THIS
AGREEMENT OR TO CONSUMMATE THE TRANSACTIONS SO CONTEMPLATED.  THIS AGREEMENT,
WHEN EXECUTED AND DELIVERED BY BUYER, SHALL CONSTITUTE A VALID AND LEGALLY
BINDING OBLIGATION OF THE COMPANY ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS
TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
AND SIMILAR LAWS AFFECTING CREDITORS; RIGHTS AND REMEDIES GENERALLY, AND
SUBJECT, AS TO ENFORCEABILITY, TO GENERAL PRINCIPLES OF EQUITY, INCLUDING
PRINCIPLES OF COMMERCIAL REASONABLENESS, GOOD FAITH AND FAIR DEALING (REGARDLESS
OF WHETHER ENFORCEMENT IS SOUGHT IN A PROCEEDING AT LAW OR IN EQUITY).


4.3           NO CONFLICT.  NEITHER THE EXECUTION, DELIVERY OR PERFORMANCE BY
THE COMPANY OF THIS AGREEMENT NOR THE CONSUMMATION BY THE COMPANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY WILL, WITH OR WITHOUT THE GIVING OF NOTICE OR
THE LAPSE OF TIME OR BOTH, (I) VIOLATE ANY PROVISION OF ANY ORGANIZATIONAL
DOCUMENT OF THE COMPANY OR (II) VIOLATE ANY LAW OR OTHER RESTRICTION OF ANY
GOVERNMENTAL AUTHORITY OR COURT TO WHICH THE COMPANY MAY BE SUBJECT.  THE
EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE COMPANY DOES NOT, AND THE
PERFORMANCE OF THIS AGREEMENT BY THE COMPANY AND THE CONSUMMATION BY THE COMPANY
OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL NOT, REQUIRE ANY CONSENT, APPROVAL,
AUTHORIZATION OR PERMIT OF, OR ANY FILING WITH OR NOTIFICATION TO, ANY
GOVERNMENTAL AUTHORITY.


4.4           OWNERSHIP AND ISSUANCE OF PURCHASED SHARES.  THE PURCHASED SHARES
BEING PURCHASED BY BUYER HEREUNDER, WHEN ISSUED, SOLD, AND DELIVERED IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT FOR THE CONSIDERATION EXPRESSED
HEREIN, WILL BE DULY AND VALIDLY ISSUED, FULLY PAID, AND NONASSESSABLE, AND WILL
BE FREE OF RESTRICTIONS ON TRANSFER OTHER THAN RESTRICTIONS ON TRANSFER UNDER
THIS AGREEMENT AND THE STOCKHOLDERS AGREEMENT AND UNDER APPLICABLE STATE AND
FEDERAL SECURITIES LAWS.

3


--------------------------------------------------------------------------------





 


ARTICLE V


REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby makes the following representations and warranties to the Company:


5.1           AUTHORIZATION.  BUYER HAS FULL RIGHT, AUTHORITY AND POWER TO ENTER
INTO THIS AGREEMENT AND ALL AGREEMENTS, DOCUMENTS AND INSTRUMENTS EXECUTED BY
BUYER IN CONNECTION HEREWITH AND TO CARRY OUT THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY.  ALL ACTION ON THE PART OF BUYER NECESSARY FOR
AUTHORIZATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE PERFORMANCE OF
ALL BUYER’S OBLIGATIONS HEREUNDER HAS BEEN TAKEN AND NO OTHER PROCEEDINGS ON THE
PART OF BUYER ARE NECESSARY TO AUTHORIZE THIS AGREEMENT OR TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY.  THIS AGREEMENT, WHEN EXECUTED AND DELIVERED
BY THE COMPANY, SHALL CONSTITUTE A VALID AND LEGALLY BINDING OBLIGATION OF BUYER
ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND SIMILAR LAWS AFFECTING
CREDITORS; RIGHTS AND REMEDIES GENERALLY, AND SUBJECT, AS TO ENFORCEABILITY, TO
GENERAL PRINCIPLES OF EQUITY, INCLUDING PRINCIPLES OF COMMERCIAL REASONABLENESS,
GOOD FAITH AND FAIR DEALING (REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN A
PROCEEDING AT LAW OR IN EQUITY).


5.2           NO CONFLICTS.  NEITHER THE EXECUTION, DELIVERY OR PERFORMANCE BY
BUYER OF THIS AGREEMENT NOR THE CONSUMMATION BY BUYER OF THE TRANSACTIONS
CONTEMPLATED HEREBY WILL, WITH OR WITHOUT THE GIVING OF NOTICE OR THE LAPSE OF
TIME OR BOTH, (I) VIOLATE ANY LAW OR OTHER RESTRICTION OF ANY GOVERNMENTAL
AUTHORITY OR COURT TO WHICH BUYER MAY BE SUBJECT OR (II) CONFLICT WITH, RESULT
IN A BREACH OF, CONSTITUTE A DEFAULT UNDER, RESULT IN THE ACCELERATION OF ANY
RIGHT OR OBLIGATION UNDER, CREATE IN ANY PARTY THE RIGHT TO ACCELERATE,
TERMINATE, MODIFY, CANCEL OR REQUIRE ANY NOTICE OR CONSENT UNDER, ANY CONTRACT
TO WHICH BUYER IS A PARTY OR WHICH ANY OF BUYER’S PROPERTIES OR ASSETS IS
SUBJECT.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY BUYER DOES NOT, AND
THE PERFORMANCE OF THIS AGREEMENT BY BUYER AND THE CONSUMMATION BY BUYER OF THE
TRANSACTIONS CONTEMPLATED HEREBY WILL NOT, REQUIRE ANY CONSENT, APPROVAL,
AUTHORIZATION OR PERMIT OF, OR ANY FILING WITH OR NOTIFICATION TO, ANY
GOVERNMENTAL AUTHORITY.


5.3           ACQUISITION FOR OWN ACCOUNT.  THE PURCHASED SHARES WILL BE
ACQUIRED BY BUYER HEREUNDER FOR INVESTMENT FOR BUYER’S OWN ACCOUNT, NOT AS A
NOMINEE OR AGENT, AND NOT WITH A VIEW TO THE PUBLIC RESALE OR DISTRIBUTION
THEREOF INSIDE THE UNITED STATES WITHIN THE MEANING OF THE SECURITIES ACT. 
BUYER HAS NO PRESENT INTENTION OF SELLING, GRANTING ANY PARTICIPATION IN, OR
OTHERWISE DISPOSING OF THE PURCHASED SHARES, IN EACH CASE OTHER THAN IN A
TRANSACTION THAT IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT.


5.4           DISCLOSURE OF INFORMATION.  BUYER HAS HAD FULL ACCESS TO ALL
INFORMATION (INCLUDING, WITHOUT LIMITATION, INFORMATION CONCERNING THE COMPANY
AND ITS SUBSIDIARIES) WHICH IT CONSIDERS NECESSARY OR APPROPRIATE TO MAKE AN
INFORMED INVESTMENT DECISION WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.  BUYER ACKNOWLEDGES THAT BUYER HAS RECEIVED AND/OR REVIEWED ALL
INFORMATION TO THE EXTENT THAT IS HAS DEEMED NECESSARY AND HAS CONDUCTED ITS OWN
INVESTIGATION AND,  EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY
SET FORTH IN ARTICLE IV HEREOF, IS NOT RELYING UPON ANY DISCLOSURE BY THE
COMPANY OR ANY OTHER PERSON.

4


--------------------------------------------------------------------------------





 


5.5           INVESTMENT EXPERIENCE.  BUYER UNDERSTANDS THAT THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT INVOLVE SUBSTANTIAL RISK.  BUYER IS AN
“ACCREDITED INVESTOR”, AS SUCH TERM IS DEFINED IN RULE 501(A) OF REGULATION D
UNDER THE SECURITIES ACT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
BUYER HAS EXPERIENCE AS AN INVESTOR AND ACKNOWLEDGES THAT IT IS ABLE TO FEND FOR
ITSELF, CAN BEAR THE ECONOMIC RISK OF ITS INVESTMENT IN THE PURCHASED SHARES,
INCLUDING THE TOTAL LOSS OF SUCH INVESTMENT, FOR AN INDEFINITE PERIOD OF TIME,
AND HAS SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT IT
IS CAPABLE OF EVALUATING THE MERITS AND RISKS OF ITS INVESTMENT IN THE PURCHASED
SHARES AND PROTECTING ITS OWN INTERESTS IN CONNECTION WITH SUCH INVESTMENT.


5.6           RESTRICTED SECURITIES.  BUYER UNDERSTANDS THAT THE PURCHASED
SHARES ARE CHARACTERIZED AS “RESTRICTED SECURITIES” UNDER THE SECURITIES ACT
INASMUCH AS THEY ARE BEING ACQUIRED BY BUYER HEREUNDER IN A TRANSACTION NOT
INVOLVING A PUBLIC OFFERING, AND THAT THE PURCHASED SHARES MAY BE RESOLD WITHOUT
REGISTRATION UNDER THE SECURITIES ACT ONLY IN CERTAIN LIMITED CIRCUMSTANCES.  IN
THIS CONNECTION, BUYER REPRESENTS THAT IT IS FAMILIAR WITH AND UNDERSTANDS THE
RESALE LIMITATIONS IMPOSED BY THE SECURITIES ACT.  BUYER UNDERSTANDS THAT THE
COMPANY HAS NO PRESENT INTENTION, AND IS UNDER NO OBLIGATION, TO REGISTER ANY OF
THE PURCHASED SHARES UNDER THE SECURITIES ACT OR ANY OTHER SECURITIES LAW. 
BUYER FURTHER UNDERSTANDS THAT THE PURCHASED SHARES (TOGETHER WITH ANY
SECURITIES THAT MAY BE ISSUED TO BUYER FROM TIME TO TIME IN RESPECT THEREOF) ARE
SUBJECT TO THE RESTRICTIONS ON TRANSFER SET FORTH IN THIS SECTION 5 AND THE
STOCKHOLDERS AGREEMENT.


ARTICLE VI


GENERAL


6.1           EXPENSES.  EACH OF THE PARTIES WILL BEAR ITS OWN COSTS AND
EXPENSES INCURRED IN CONNECTION WITH THE NEGOTIATION AND EXECUTION OF THIS
AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


6.2           AMENDMENT. THE PROVISIONS OF THIS AGREEMENT MAY BE AMENDED AT ANY
TIME AND FROM TIME TO TIME WITH AND ONLY WITH AN AGREEMENT OR CONSENT IN WRITING
SIGNED BY THE COMPANY AND BUYER.


6.3           NOTICES.  ALL NOTICES, REQUESTS AND OTHER COMMUNICATIONS HEREUNDER
MUST BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN DULY GIVEN ONLY IF
(A) DELIVERED PERSONALLY AGAINST WRITTEN RECEIPT, (B) SENT BY FACSIMILE
TRANSMISSION, (C) MAILED BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
RETURN RECEIPT REQUESTED, OR (D) MAILED BY REPUTABLE INTERNATIONAL OVERNIGHT
COURIER, FEE PREPAID, TO THE PARTIES HERETO AT THE FOLLOWING ADDRESSES OR
FACSIMILE NUMBERS:

If to the Company, to:

Linens Holdings Co.

 

6 Brighton Road

 

Clifton, New Jersey 07012

 

Fax: 973-801-8859

 

Attn: General Counsel

5


--------------------------------------------------------------------------------




 

with copies to:

Gardere Wynne Sewell LLP

 

1601 Elm Street, Suite 3000

 

Dallas, TX 75201-4761

 

Fax: (214) 999-3601

 

Attn: Ronald M. Gaswirth, Esq.

 

 

If to Buyer, to:

George G. Golleher

 

11 La Senda Place

 

Laguna Beach, CA 92561

 

All such notices, requests and other communications will be deemed given, (w) if
delivered personally as provided in this Section 6.3, upon delivery, (x) if
delivered by facsimile transmission as provided in this Section 6.3, upon
confirmed receipt, (y) if delivered by mail as provided in this Section 6.3,
upon the earlier of the fifth business day following mailing and receipt, and
(z) if delivered by overnight courier as provided in this Section 6.3, upon the
earlier of the second business day following the date sent by such overnight
courier and receipt (in each case regardless of whether such notice, request or
other communication is received by any other person to whom a copy of such
notice is to be delivered pursuant to this Section 6.3).  Any party hereto may
change the address to which notices, requests and other communications hereunder
are to be delivered by giving the other parties hereto notice in the manner set
forth herein.


6.4           NO THIRD PARTY BENEFICIARIES.  NEITHER THIS AGREEMENT NOR ANY
PROVISION HEREOF, NOR ANY SCHEDULE HERETO OR DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, SHALL CREATE ANY RIGHT IN FAVOR OF OR IMPOSE ANY OBLIGATION
UPON ANY PERSON OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS.


6.5           HEADINGS.  CAPTIONS AND PARAGRAPH HEADINGS USED HEREIN ARE FOR
CONVENIENCE ONLY, ARE NOT A PART OF THIS AGREEMENT AND SHALL NOT BE USED IN
CONSTRUING IT.


6.6           ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE FULL AND ENTIRE
UNDERSTANDING AND AGREEMENT BETWEEN THE PARTIES WITH REGARD TO THE SUBJECT
MATTER HEREOF AND SUPERSEDES ALL PRIOR ORAL OR WRITTEN (AND ALL CONTEMPORANEOUS
ORAL) AGREEMENTS OR UNDERSTANDINGS WITH RESPECT TO THE SUBJECT MATTER HEREOF.


6.7           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH MAY BE EXECUTED BY LESS THAN ALL OF THE PARTIES
HERETO, EACH OF WHICH SHALL BE ENFORCEABLE AGAINST THE PARTIES ACTUALLY
EXECUTING SUCH COUNTERPARTS, AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE
INSTRUMENT.  FACSIMILE TRANSMISSION OF ANY SIGNED ORIGINAL DOCUMENT OR
RETRANSMISSION OF ANY SIGNED FACSIMILE TRANSMISSION WILL BE DEEMED THE SAME AS
DELIVERY OF AN ORIGINAL.  AT THE REQUEST OF ANY PARTY, THE PARTIES WILL CONFIRM
FACSIMILE TRANSMISSION BY SIGNING A DUPLICATE ORIGINAL DOCUMENT.


6.8           ENFORCEMENT.  THE PARTIES EXPRESSLY AGREE THAT THE PROVISIONS OF
THIS AGREEMENT MAY BE SPECIFICALLY ENFORCED AGAINST EACH OF THE PARTIES HERETO
IN ANY COURT OF COMPETENT JURISDICTION.

6


--------------------------------------------------------------------------------





 


6.9           SUCCESSORS AND ASSIGNS.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THE
PROVISIONS HEREOF SHALL INURE TO THE BENEFIT OF, AND BE BINDING UPON, THE
SUCCESSORS, ASSIGNS, HEIRS, EXECUTORS, AND ADMINISTRATORS OF THE PARTIES HERETO.


6.10         CONSENT TO JURISDICTION.  THE PARTIES HERETO IRREVOCABLY SUBMIT, IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, TO THE JURISDICTION
OF THE COURTS OF THE UNITED STATES LOCATED IN THE STATE OF DELAWARE OR IN ANY
DELAWARE STATE COURT AND CONSENT THAT ANY SUCH ACTION OR PROCEEDING MAY BE
BROUGHT IN SUCH COURTS AND WAIVE ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH
ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM.


6.11         GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OF CONFLICT OF LAWS.


6.12         SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID,
ILLEGAL OR UNENFORCEABLE, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE
REMAINING PROVISIONS SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY.

[Signature page to follow]

 

7


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly signed this Agreement the day and year
first written above.

 

THE COMPANY:

 

 

 

LINENS HOLDING CO.

 

 

 

By:

/s/ ROBERT J. DINICOLA

 

 

Robert J. DiNicola

 

 

Chairman of the Board and Chief Executive Officer

 

 

 

 

 

BUYER:

 

 

 

 

 

GEORGE G. GOLLEHER

 

 

 

 

 

/s/ GEORGE G. GOLLEHER

 

 

 

 


--------------------------------------------------------------------------------